Citation Nr: 0017869	
Decision Date: 07/10/00    Archive Date: 07/14/00

DOCKET NO.  99-07 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Kentucky Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel

INTRODUCTION

The veteran had active service from September 1966 to January 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision of the 
Louisville, Kentucky, Regional Office (RO) of the Department 
of Veterans Affairs (VA).


FINDINGS OF FACT

1.  A rating decision in February 1997 denied entitlement to 
service connection for PTSD; the veteran was notified of the 
decision and did not file a timely substantive appeal.

2.  Additional evidence submitted since the February 1997 
rating decision is not new and is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim of service connection for PTSD.


CONCLUSIONS OF LAW

1.  A rating decision in February 1997, denying entitlement 
to service connection for PTSD, is final.  38 U.S.C.A. § 7105 
(West 1991).

2.  Additional evidence received since February 1997 is not 
new and material, and the veteran's claim for service 
connection for PTSD is not reopened.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156(a) (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran was denied entitlement to service connection for 
PTSD by a February 1997 rating decision.  The February 1997 
rating decision is final, and the claim may only be reopened 
if new and material evidence is submitted.  See 38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156(a).

The law provides, except as provided in § 5108, when a claim 
is disallowed by an agency of original jurisdiction, the 
claim may not thereafter be reopened and allowed and a claim 
based upon the same factual basis may not be considered.  
38 U.S.C.A. § 7105.  If new and material evidence is 
presented and secured with respect to a claim which has been 
disallowed, the claim shall be reopened and the former 
disposition of the claim shall be reviewed.  38 U.S.C.A. 
§ 5108.

"New and material evidence" means evidence not previously 
submitted to VA decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant of prior evidence 
and which, by itself, or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).

When a veteran seeks to reopen a final decision based on new 
and material evidence, a three-step analysis must be applied.  
See Elkins v. West, 12 Vet. App. 209, 214-5 (1999); 
Winters v. West, 12 Vet. App. 203, 206-7 (1999); Hodge v. 
West, 155 F. 3d 1356 (Fed. Cir. 1998).  The first step is to 
determine whether new and material evidence has been received 
under 38 C.F.R. § 3.156(a).  Second, if new and material 
evidence has been presented, then, immediately upon reopening 
the veteran's claim, VA must determine whether the claim is 
well grounded under 38 U.S.C.A. § 5107(a).  Third, if the 
claim is found to be well grounded, then the merits of the 
claim may be evaluated, after ensuring that the duty to 
assist under 38 U.S.C.A. § 5107(a) has been met.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an inservice stressor; and credible 
supporting evidence that the claimed inservice stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed inservice stressor.  The provisions of 38 C.F.R. 
§ 4.125(a) require that a diagnosis of a mental disorder 
conform to the Diagnostic and Statistical Manual, Fourth 
Edition (DSM-IV).  See 38 C.F.R. § 3.304(f).

At the time of the February 1997 rating action, the evidence 
consisted of the veteran's service medical records, a VA 
examination, VA treatment records, and statements from the 
veteran.  A December 1996 VA examination report contained a 
diagnosis of PTSD.  The veteran gave a history of stressors, 
including being subjected to mortar attacks and having 
childhood friends die during the TET offensive of 1968 in 
Vietnam.

In February 1997 the RO denied the veteran's claim of service 
connection for PTSD on the basis that the veteran had 
submitted no evidence that he had engaged in combat with the 
enemy and had not provided credible supporting evidence that 
a stressor occurred while he was on active duty.

The additional evidence consists of a June 1998 VA mental 
disorders examination and statements from the veteran.  The 
Board finds that the additional evidence is not new.  The 
June 1998 VA mental disorders examination report contains a 
diagnosis of PTSD, as did the December 1996 VA examination 
report, which was of record in February 1997.  Furthermore, 
stressor statements made by the veteran in October 1998 and 
April 1999, and statements he made at the June 1998 VA mental 
disorders examination are not new, as essentially the same 
statements were of record at the time of the February 1997 
rating decision. 

Even if the additional evidence were found to be new, it is 
not material, because it does not bear directly and 
substantially upon the specific matter under consideration, 
i.e., it does not show that the veteran engaged in combat, 
and it does not provide credible supporting evidence that a 
claimed inservice stressor occurred.  Accordingly, the Board 
concludes that the evidence submitted subsequent to the 
February 1997 rating decision is not "new and material" as 
contemplated by 38 C.F.R. § 3.156(a), as the additional 
evidence is not new and, by itself or in connection with 
evidence previously assembled, is not so significant that it 
must be considered in order to fairly decide the merits of 
the veteran's claims.  See 38 U.S.C.A. § 5108.  Thus, the 
veteran's claim of entitlement to service connection for PTSD 
is not reopened.

The Board has not been made aware of any evidence which might 
be new and material, but which has not been submitted with 
the application.  See 38 U.S.C.A. § 5103(a); Graves v. Brown, 
8 Vet. App. 522, 525 (1996).


ORDER

New and material evidence not having been submitted, the 
veteran's application to reopen a claim of entitlement to 
service connection for PTSD is denied.




		
	JAMES A. FROST
	Acting Member, Board of Veterans' Appeals



 

